EMILIO M. GARZA, Circuit Judge,
dissenting:
Because application of United States Dep’t of Justice v. Reporters Comm. for Freedom of the Press, 489 U.S. 749, 109 5.Ct. 1468, 103 L.Ed.2d 774 (1989) to this case bars disclosure of the names and addresses of public sector employees, I respectfully dissent.1
The majority holds that “Reporters Committee does not require the federal courts, when balancing interests favoring and opposing disclosure, to ignore public interests other than those embodied in the FOIA when the disclosure request originates from some other statute other than the FOIA.” Maj. op. at 1115. I disagree.
The language of the Federal Service Labor-Management Relations Statute, 5 U.S.C. §§ 7101-7135 (the “FLRS”), provides that a federal agency must furnish the exclusive representative data “reasonably available and necessary for full and proper discussion, understanding, and negotiation of subjects within the scope of collective bargaining [to the extent not prohibited by law].” 5 U.S.C. § 7114(b)(4)(B). The D.C., First, Second, Sixth, and Seventh Circuits have held that “[t]he broad cross-reference in 5 U.S.C. § 7114(b)(4) — ‘to the extent not prohibited by law’ — picks up the Privacy Act unmodified.”2 Treasury, 884 F.2d at 1457 (Ginsburg, J., concurring) (emphasis added). “The Privacy Act[, however,] excepts from its prohibition against disclosure information that must be made available under the Freedom of Information Act (FOIA), 5 U.S.C. § 552, 5 U.S.C. § 552a(b)(2) .... ” Veterans Affairs, 958 F.2d at 505. “Subsection 552(b)(6) (“ex*1117emption 6”) of the FOIA[, in turn,] exempts from disclosure ‘personnel and medical files and similar files the disclosure of which would constitute a clearly unwarranted invasion of personal privacy.’ ” Naval Communications, 941 F.2d at 52 (quoting 5 U.S.C. § 552(b)(6)).
Once placed wholly within the FOIA’s domain, the union requesting information relevant to collective bargaining stands in no better position than members of the general public. True, unions have a special interest in identifying and communicating with persons in the bargaining unit, an interest initially accommodated by 5 U.S.C. § 7114(b)(4). The bargaining process facilitation interest is ultimately unavailing, however, because it ‘falls outside the ambit of the public interest that the FOIA was enacted to serve,’ i.e., the interest in advancing ‘public understanding of the operation or activities of the government.’ United States Dep’t of Justice v. Reporters Committee for Freedom of the Press, 489 U.S. 749, 775, 109 S.Ct. 1468, 1482-83, 103 L.Ed.2d 774 (1989).
Treasury, 884 F.2d at 1457 (Ginsburg, J., concurring).3
Nonetheless, the majority argues that “Reporters Committee does not control the outcome of this case” because “Reporters Committee determined the scope of Exemption 7(C) while we construe Exemption 6.” Maj. op. at 1113. While I agree that Reporters Committee deals with Exemption 7(C) and not Exemption 6, I disagree that Reporters Committee determines only the scope of Exemption 7(C). The difference between Exemption 6 and 7(C) goes only to the degree of personal privacy needed to outweigh the public interest; the public interest factor remains the same under both exemptions.
Although the context in Reporters Committee was the special privacy exemption for law enforcement records, exemption 7(C), we see no reason why the character of the disclosure interest should be different under exemption 6. While exemption 6 precludes only “a clearly unwarranted invasion of personal privacy” (emphasis added), that difference between it and exemption 7(C) goes only to the weight of the privacy interest needed to outweigh disclosure.
Treasury, 884 F.2d at 1451-52; see Reporters Committee, 489 U.S. at 767, 109 S.Ct. at 1479 (“Although the opinion dealt with Exemption 6’s exception for ‘personnel and medical files and similar files the disclosure of which would constitute a clearly unwarranted invasion of personal privacy,’ and our opinion today deals with Exemption 7(C), much of our discussion in Rose is applicable here.”).4 “What Reporters *1118Committee adds to this analysis is that the only public interest cognizable under FOIA is the interest of the citizenry in obtaining information about the activities of its government.” Navy Exchange, 975 F.2d at 353.
The majority — like the Third Circuit, sitting en banc, and panels of the Fourth and Ninth Circuits — also attempts to distinguish Reporters Committee by pointing out that “ ‘[t]hat case did not present an occasion to evaluate the [FLRS's] explicit policy favoring collective bargaining as in the public interest, nor the interrelated rights and responsibilities imposed by Congress on an exclusive bargaining representative.’ ”5 See Maj. op. at 1113 (alterations in original) (quoting Navy Ships, 966 F.2d at 757).
Although I agree that Reporters Committee did not consider “the [FLRS’s] explicit policy favoring collective bargaining as in the public interest,” maj. op. at 1113, the language of section 7114(b)(4) and Reporters Committee makes this policy irrelevant. First, “[t]he broad cross-reference in 5 U.S.C. § 7114(b)(4) — ‘to the extent not prohibited by law’ — picks up the Privacy Act unmodified.” Treasury, 884 F.2d at 1457 (Ginsburg, J., concurring). “Nowhere in the [FLRS] does its language indicate that the disclosure calculus required by FOIA should be modified.” Veterans Affairs, 958 F.2d at 512.
Second, Reporters Committee — in discussing “what [public interest] factors might warrant an invasion of [personal privacy],” Reporters Committee, 489 U.S. at 771, 109 S.Ct. at 1480 — excluded from this consideration not only the identity of the requesting party, see maj. op. at 1114, 1115 n. 5, but also its purpose. See Reporters Committee, 489 U.S. at 711, 109 S.Ct. at 1480.
Our previous decisions establish that whether an invasion of privacy is warranted cannot turn on the purposes for which the request for information is made. Except for cases in which the objection to disclosure is based on a claim of privilege and the person requesting disclosure is the party protected by the privilege, the identity of the requesting party has no bearing on the merits of his or her FOIA request. Thus, although the subject of a presentence report can waive a privilege that might defeat a third party’s access to that report, and although the FBI’s policy of granting the subject of a rap sheet access to his own criminal history is consistent with its policy of denying access to all other members of the general public, the right of two press respondents in this case are no different from those that might be asserted by any other third party, such as a neighbor or prospective employer.
*1119Id. (citations omitted) (emphasis added). The public interest standard must be measured by “the core purpose of the FOIA as ‘contribut[ing] significantly to the public understanding of the operations or activities of the government.’ ” Id. at 775, 109 S.Ct. at 1483 (alteration in original).
Because Reporters Committee controls “what [public interest] factors might warrant an invasion of [personal privacy]” under FOIA, it also controls disclosure of information requested under the FLRS.6 Accordingly, I would deny the FLRA’s application for enforcement of its orders and grant the agencies’ cross-petitions for review.

. See FLRA v. United States Dep't of the Navy, Navy Exchange, 975 F.2d 348 (7th Cir.1992); FLRA v. Dep’t of the Navy, Naval Resale Activity, 963 F.2d 124 (6th Cir.1992) (adopting the reasoning of the First, Second, and D.C. Circuits on this issue); FLRA v. United States Dep't of Veterans Affairs, 958 F.2d 503 (2d Cir.1992); FLRA v. United States Dep't of the Navy, Naval Communications Unit Cutler, 941 F.2d 49 (1st Cir.1991); FLRA v. United States Dep't of Treasury, 884 F.2d 1446 (D.C.Cir.1989), cert. denied, 493 U.S. 1055, 110 S.Ct. 863, 107 L.Ed.2d 947 (1990). But see FLRA v. United States Dep’t of the Navy, Navy Ships Parts Control Center, 966 F.2d 747 (3d Cir.1992) (en banc); FLRA v. United States Dep't of the Navy, Navy Resale and Services Support Office, 958 F.2d 1490 (9th Cir.1992); FLRA v. Dep’t of Commerce, 954 F.2d 994 (4th Cir.), vacated and petition for reh’g granted, 966 F.2d 134 (4th Cir.1992).


. See Navy Exchange, 975 F.2d at 354 (“[I]t seems to us ... that the Labor Act itself by authorizing disclosure 'not prohibited by law' directs us to the Privacy Act, which in turn directs us to FOIA.”); Veterans Affairs, 958 F.2d at 505 ("Concededly the Act affording disclosure ‘to the extent not prohibited by law' implicates the prohibitions contained in the Privacy Act of 1974, 5 U.S.C. § 552a, which generally bars disclosure of personal information, absent consent of the individual affected.’’); Naval Communications, 941 F.2d at 52 (“There is no dispute but that the employees’ addresses sought here fall within the general Privacy Act protection of [5 U.S.C.] § 552a(b).”).


. See Navy Exchange, 975 F.2d at 355 (“What Reporters Committee adds to this analysis is that the only public interest cognizable under FOIA is the interest of the citizenry in obtaining information about the activities of its government."); Veterans Affairs, 958 F.2d at 512 (“[WJhether FOIA authorizes disclosure requires consideration — once a privacy interest is implicated — of only those policy goals and values it is designed to foster. Nowhere in the [FLRS] does its language indicate that disclosure calculus required by FOIA should be modified.”); Naval Communications, 941 F.2d at 54 ("We agree with the D.C. Circuit that, in light of Reporters Committee, disclosure of the addresses to the unions is prohibited by the Privacy Act, as it [does not come] within the FOIA_").


. See also United States Dep’t of State v. Ray, - U.S. -, -, 112 S.Ct. 541, 549, 116 L.Ed.2d 526 (1991) (Holding in Exemption 6 case that "[a]s we have repeatedly recognized, FOIA's 'basic policy of "full agency disclosure unless information is exempted under clearly delineated statutory language,” ... focuses on the citizens’ rights to be informed about "what their government is up to." Official information that sheds light on an agency’s performance of its statutory duties falls squarely within that statutory purpose.’ ” (quoting Department of Justice v. Reporters Committee, 489 U.S. at 773, 109 S.Ct. at 1481 (quoting Department of Air Force v. Rose, 425 U.S. at 360-61, 96 S.Ct. at 1598-99))); Navy Exchange, 975 F.2d at 353 n. 2 ("Although Reporters Committee involved FOIA Exemption 7, its definition of the public interest in disclosure in FOIA cases is binding on us here, even though this dispute arises under FOIA Exemption 6.”); Navy Resale, 958 F.2d at 1493 n. 2 (noting that Reporters Committee was an Exemption 7(C) case, but explaining that “Reporters Committee relied on the leading Exemption 6 case, Department of Air Force v. Rose, 425 U.S. 352, 96 S.Ct. 1592, 48 L.Ed.2d 11 (1976)’’); Veterans Affairs, 958 F.2d at 508 ("We do not regard such statements as in conflict with the *1118Supreme Court's teaching in Rose [Exemption 6 case] and Reporters Committee [Exemption 7(C) case] that whether disclosure of a document is permitted under the FOIA, despite intrusions on privacy interests, is to be assessed solely in terms of 'the nature of the requested document and its relationship to the "basic purpose of the FOIA to open agency action to the light of public scrutiny." ’ ” (quoting Reporters Committee, 489 U.S. at 772, 109 S.Ct. at 1481 (quoting Rose, 425 U.S. at 372, 96 S.Ct. at 1604))); Navy Ships, 966 F.2d at 754-55 ("The Court [in Reporters Committee ] also relied upon an Exemption 6 case, United States Dep’t of the Air Force v. Rose, 425 U.S. 352, 96 S.Ct. 1592, 48 L.Ed.2d 11 (1976), to analyze the privacy interests in a rap sheet."); Naval Communications Unit, 941 F.2d at 56 ("The Supreme Court noted in Reporters Committee that the privacy language is broader under exemption 7(C) than under exemption 6. Nevertheless, apart from the degree of privacy protection, the Supreme Court clearly stated that the public interest in disclosure does not turn on the purposes for which the request was made or on the identity of the party requesting the information, but rather ... [on] ‘open[ing] agency action to the light of public scrutiny.’ ” (citation omitted) (quoting Reporters Committee, 489 U.S. at 772-73, 109 S.Ct. at 1481)).


. See Navy Resale, 958 F.2d at 1496 (" ‘Nothing in [Reporters Committee ] suggests that the Court had considered and rejected the relevance of public interest objectives identified by Congress in other disclosure statutes.’ ” (alteration in original) (quoting Treasury, 884 F.2d at 1453)); Commerce, 954 F.2d at 997 ("[In Reporters Committee ], the Supreme Court considered a request for information made solely under the FOIA. No other federal statute was directly involved. Here, the Union requested the information under section 7114(b)(4)(B) of the FS Labor Statute, which directs the litigants to the Privacy Act which, in turn, directs them to the FOIA. We find this distinction critical -”).


. The majority concedes, "if [under a Reporters Committee analysis] letting the public know what the government is up to is the only interest that may be considered in favor of disclosure, then the employees' privacy interests, however limited they may be, would nonetheless prevail, and would prohibit disclosure.” Maj. op. at 1113.